          Case 5:21-cv-00528-JD Document 9 Filed 07/21/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

WILLIAM CHRISTOPHER PALMER, )
                              )
                  Plaintiff,  )
                              )
v.                            )                   Case No. CIV-21-00528-JD
                              )
GARFIELD COUNTY DETENTION )
FACILITY, et al.,             )
                              )
                  Defendants. )

                                          ORDER

       Before the Court is a Report and Recommendation [Doc. No. 7] issued by United

States Magistrate Judge Shon T. Erwin on June 24, 2021, recommending that the Court

dismiss Plaintiff’s Complaint [Doc. No. 1] brought under 42 U.S.C. § 1983. Judge Erwin

recommends that Plaintiff’s claims against Defendant Garfield County Detention Center

(“GCDC”) (misnamed Garfield County Detention Facility) be dismissed with prejudice

on the grounds that GCDC is not a suable entity for purposes of 42 U.S.C. § 1983, and

that Plaintiff’s claims against Defendants Ben Crooks, Daylon Rivers, John Burton, and

Mya Burkes, in their official and individual capacities, be dismissed without prejudice for

failure to state a claim. [Doc. No. 7 at 7]. Judge Erwin advised Plaintiff that the deadline

to file an objection to the Report and Recommendation was July 12, 2021, and that

Plaintiff’s failure to timely object would waive his right to appellate review of the

recommended dismissal. [See Doc. No. 7 at 7]. See also Moore v. United States, 950 F.2d

656, 659 (10th Cir. 1991).
           Case 5:21-cv-00528-JD Document 9 Filed 07/21/21 Page 2 of 5




       Plaintiff filed an Objection to the Report and Recommendation [Doc. No. 8] on or

about July 14, 2021.1 In that Objection, Plaintiff argues that his lawsuit should not be

dismissed because he has evidence that supports his claims. He does not challenge the

Magistrate Judge’s conclusions that Garfield County Detention Facility is misnamed and

should be GCDC, or that that defendant is not a proper Defendant in this lawsuit.

       Having reviewed the matters to which Plaintiff objected de novo, consistent with

28 U.S.C. § 636(b)(1), the Court finds that the Magistrate Judge’s conclusions are fully

supported. In a civil action in which a prisoner seeks redress from a governmental entity

or an officer or employee of a governmental entity, the Court shall dismiss the complaint

or any portion of the complaint if it fails to state a claim on which relief may be granted.

28 U.S.C. § 1915A(b).

       “[T]o state a claim in federal court, a complaint must explain what each defendant

did to [the pro se litigant]; when the defendant did it; how the defendant’s action harmed

him or her; and, what specific legal right the plaintiff believes the defendant violated.”

Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Just. Ctr., 492 F.3d 1158,

1163 (10th Cir. 2007). Plaintiff’s Complaint does not do this. It alleges that “[i]nmates

from H-Pod escaped and invaded G-Pod to cause harm and assault some inmates” and

that the Defendants were negligent and failed to protect Plaintiff [Doc. No. 1 at 7]. But

the Complaint fails to explain what each defendant did (or failed to do) that was negligent


       1
         Plaintiff’s objection is deemed filed on the date he gave it to prison authorities
for mailing. Price v. Philpot, 420 F.3d 1158, 1164 n.4 (10th Cir. 2005) (citing Dunn v.
White, 880 F.2d 1188, 1190 (10th Cir. 1989) (per curiam)). Plaintiff’s objection is dated
July 4, 2021, but the envelope is postmarked July 14, 2021. [Doc. Nos. 8, 8-2].

                                              2
           Case 5:21-cv-00528-JD Document 9 Filed 07/21/21 Page 3 of 5




toward, or amounted to a failure to protect, Plaintiff, when each defendant did it, how

each defendant’s actions harmed Plaintiff, and what specific legal rights Plaintiff believes

each defendant violated. Accordingly, the Court agrees with the Magistrate Judge that

Plaintiff’s Complaint fails to state a claim against Defendants Ben Crooks, Daylon

Rivers, John Burton, and Mya Burkes.

       Plaintiff argues that he has evidence to support his claims. [See Doc. No. 8-1]. For

example, Plaintiff asserts that Defendant Burkes failed to ensure that the doors separating

H-Pod from G-Pod were locked and shut properly. [Id.]. He also states that Defendant

Burton was the CPL on duty at the time, and that no guards came to stop the attack from

H-Pod for over an hour, and that Defendant Rivers came in that night to “assist.” [Id.].

However, in determining whether a Complaint fails to state a claim, “[t]he court’s

function . . . is not to weigh potential evidence that the parties might present at trial.

Rather, the ‘facts’ in the case are limited to the well-pleaded allegations in the

complaint.” Aspen Orthopaedics & Sports Med., LLC v. Aspen Valley Hosp. Dist., 353

F.3d 832, 840 (10th Cir. 2003) (cleaned up); see also MacArthur v. San Juan Cty., 309

F.3d 1216, 1221 (10th Cir. 2002) (in deciding motion to dismiss for failure to state a

claim, “a federal court generally should not look beyond the confines of the complaint

itself” (internal quotations omitted)). Because none of the facts asserted in Plaintiff’s

Objection are contained in the Complaint, the Court does not consider them at this stage.

       Having determined that dismissal of Plaintiff’s claims is warranted, the Court

evaluates whether he should be granted leave to amend. “‘Ideally, if it is at all possible

that the party against whom the dismissal is directed can correct the defect in the pleading


                                               3
          Case 5:21-cv-00528-JD Document 9 Filed 07/21/21 Page 4 of 5




or state a claim for relief, the court should dismiss with leave to amend.’” Brever v.

Rockwell Int’l Corp., 40 F.3d 1119, 1131 (10th Cir. 1994) (quoting 6 C. Wright & A.

Miller, Federal Practice & Procedure, § 1483, at 587 (2d ed. 1990)). However, leave to

amend is not automatic and may be properly denied where an amendment would be

futile. Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007).

       In this case, any amendment regarding Plaintiff’s claim against GCDC would be

futile as that is not a proper entity under 42 U.S.C. § 1983. However, at this stage, the

Court cannot conclude that an amendment would be futile as to Plaintiff’s claims against

Defendants Ben Crooks, Daylon Rivers, John Burton, and Mya Burkes. Plaintiff is

therefore given leave to file an amended complaint as to his claims against these

individual defendants (Ben Crooks, Daylon Rivers, John Burton, and Mya Burkes) if he

chooses. If Plaintiff plans to file an amended complaint against these individual

defendants, he must do so within fourteen days of today, or by August 4, 2021.

       For the reasons discussed above, the Court ACCEPTS and ADOPTS the Report

and Recommendation [Doc. No. 7] in its entirety. Accordingly, the Court DISMISSES

Plaintiff’s claims against the Garfield County Detention Center (misnamed as Garfield

County Detention Facility), with prejudice, and DISMISSES Plaintiff’s claims against

Ben Crooks, Daylon Rivers, John Burton, and Mya Burkes, in their official and

individual capacities, without prejudice.

       Any amended complaint by Plaintiff shall be filed no later than fourteen days from

the date of this Order, or by August 4, 2021, or this action will be terminated and this

case closed.


                                              4
   Case 5:21-cv-00528-JD Document 9 Filed 07/21/21 Page 5 of 5




IT IS SO ORDERED this 21st day of July 2021.




                                  5
